Laughlin, J.:
The plaintiff is an attorney and counselor and he brings this action against the appellants and the individual defendants to recover $16,666.66 for professional services rendered in the organization and promotion of appellants and in the management of their legal affairs. The appellants deny the employment of the-plaintiff or that he rendered any services for them, and plead the Statute of Limitations.
The particulars desired are in substance : (1) As to whether the employment was verbal or in writing, and, if in writing, a copy thereof, or, if oral, the terms and the name or names of-the person or persons whom it is claimed acted as the agent of the corporations; (2) an itemized statement of the services rendered; (3) the name or names of the person or persons at whose instance or request it is claimed the services were rendered and whom it claimed represented the corporations and a copy of the request for such services if the same was in writing, and, if oral, the terms thereof together with the time and place of making the same.
The companies were incorporated under the laws of New Jersey. Prior to the motion for a bill of particulars the plaintiff moved for a commission to examine witnesses without the State. He has withdrawn this motion but contemplates renewing it. The motion for a bill of particulars was denied without prejudice to a renewal thereof, if necessary, after the return of such commission. The nature of the case is such that the appellants are entitled to a bill of particulars and their right cannot be affected by the issue or return *476of a commission. The object of a bill- of. particulars is to inform the opposite party of the nature of the claim with more particularity than is required to he stated in the complaint and its effect is also to limit the general allegations of the complaint and the proof to he adduced thereunder. We think that the motion should have been granted.
It follows, therefore, that the order should be reversed, with ten dollars costs and disbursements, and the motion granted in accordance with the demand of the appellants, with ten dollars costs.
Tan Brunt, P. J., Patterson, Ingraham and Hatch, JJ., concurred.
Order reversed, with ten dollars costs and disbursements, and, motion granted, with ten dollars costs.